           Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 1 of 9




   MINUTE ENTRY
   ROBY, M.J.
   10/14/2020

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

     FUCICH CONTRACTING, INC.                                         CIVIL ACTION
     VERSUS                                                           NO. 18-2885
     SHREAD-KUYRKENDALL &                                             SECTION: “M” (4)
     ASSOCIATES, INC.

   LAW CLERK:                      Destinee Andrews
   COURT REPORTER:                 Cathy Pepper

   Appearances:            Steven Michael Lozes for Timken Gears and Services, Inc. d/b/a
                           Philadelphia Gear.
                           Albert D. Clary for Shread-Kuyrkendall & Associates, Inc.

                                    MINUTE ENTRY AND ORDER

             Before the Court is Philadelphia Gear’s Motion to Quash Notice of Video Deposition

   of Glen Olivi (R. Doc. 447) filed by Third-Party Timken Gears & Services Inc., d/b/a Philadelphia

   Gear (“Philadelphia Gear”) seeking an order quashing the video deposition of one of its engineers,

   Glen Olivi, unilaterally scheduled by Shread-Kuyrkendall and Associates, Inc. (“SKA”) to take

   place on October 20, 2020 at 10:00 a.m. The motion is opposed. R. Doc. 462. The motion was

   heard via videoconference on October 14, 2020.

      I.       Background

            On March 19, 2018, Plaintiff Fucich Contracting, Inc. (“FCI”) filed this action in diversity

   in the District Court against SBPG, the Lake Borgne Basin Levee District (“LBBLD”), and

   Shread-Kuyrkendall and Associates, Inc. (“SKA”) seeking declaratory relief and monetary

   damages arising from a contractual dispute. R. Doc. 1. The contract in dispute involved the

   improvement and installation of four new diesel engines at existing Pump Stations in the St.


MJSTAR: 00:33
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 2 of 9




Bernard Parish (the “Project”). A main question in this suit is who is responsible for the decision

to order the engine, which could not be used, Fucich, the contractor, or the engineer, SKA.

       The central issue of this dispute is the rotational conflict, which involves the purchase and

corresponding Project engineering design of “Caterpillar 3512 C Diesel Engines.” R. Doc. 244.

Essentially, the new engines rotated in the opposite direction of the existing engines, which

rendered the new engines’ alignment to the refurbished gearboxes not possible and effectively

prevented the installation of the new engines, halting the project in its entirety. R. Doc. 302-2, p.

85, ¶¶ 337-338. As a result of the rotational conflict, SBPG’s ability to operate its pumping system

at full capacity has been hindered during multiple Hurricane Seasons, since 2017, and the Project

remains incomplete

       FCI and SKA eventually sought to bring third-party claims against Philadelphia Gear. See

R. Docs. 189, 364. Philadelphia Gear (operating under the name Western Gear) manufactured the

pumps’ original right-angle gear reducers, which were manufactured, purchased, and installed in

approximately 1968, and which rotate counterclockwise. Id. In connection with FCI’s bid and

contract, a written agreement between FCI and Philadelphia Gear was executed for Philadelphia

Gear to recondition or refurbish two of the four old right-angle gears and those gears were

delivered to the pump stations for use on the Project. The factory overhaul requested by FCI

maintained the existing counterclockwise rotation. SKA alleged that Philadelphia Gear knew, or

should have known, the Caterpillar engines to which the gear reducers would be connected turned

in the opposite direction. SKA, thus, attempted to assert product liability and detrimental reliance

claims against Philadelphia Gear. FCI also attempted to assert claims of negligent

misrepresentation, detrimental reliance, and breach of contract against Philadelphia Gear.


                                                 2
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 3 of 9




         On December 17, 2019, the District Judge issued an Order and Reasons dismissing SKA’s

third-party claims against Philadelphia Gear. R. Doc. 373. On April 24, 2020, the Court over this

matter issued an Order and Reasons dismissing FCI’s third-party claims against Philadelphia Gear.

R. Doc. 416.      Notwithstanding these opinions, which, taken together, dispose entirely of

Philadelphia Gear as a party in this litigation, the Court denied Philadelphia Gear’s motion for

entry of final judgment pursuant to Federal Rule of Civil Procedure 54(b) in this case noting the

policy against piecemeal appeals. R. Doc. 422.

         On August 31, 2020, Gayle Quinlan, Philadelphia Gear sale representative, was deposed

as the most knowledgeable person about the Project but was not knowledgeable about the engines’

design. R. Doc. 447-1, p. 4. Notwithstanding this deposition, SKA now seeks to depose Glen Olivi,

an engineer employed by Philadelphia Gear, which Philadelphia Gear contends is moot and not

relevant to the matter before the Court because of the dismissal order. R. Doc. 447-1, p. 4-5.

         In opposition, SKA contends that the deposition testimony of Glen Olivi is relevant and

necessary where the Court has ruled that it can present evidence of Philadelphia Gear’s fault and

include a blank on the verdict for Philadelphia Gear’s fault. See R. Doc. 462, p. 1. SKA also

contends that Olivi’s testimony is relevant to the issue of remediation of the engine-gear rotational

conflict. R. Doc. 462, p. 2.

   II.      Standard of Review

         Federal Rule of Civil Procedure (“Rule”) 45(d)(3) governs the quashing or modifying of

subpoenas. The Court must quash or modify a subpoena that “(i) fails to allow a reasonable time

to comply; (ii) requires a person to comply beyond the geographical limits specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no exception or waiver applies;

or (iv) subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(i)-(iv).
                                                 3
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 4 of 9




          In addition, “[b]oth Rules 45 and 26 authorize the court to modify a subpoena duces tecum

when its scope exceeds the boundaries of permissible discovery or otherwise violates the

parameters of Rule 45.” Hahn v. Hunt, No. 15-2867, 2016 WL 1587405, at *2 (E.D. La. Apr. 20,

2016) (Wilkinson, C.M.J.). Federal Rule of Civil Procedure 26(b)(1) provides that “[p]arties may

obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense. . .” Rule 26(b)(1) specifies that “[i]nformation within the scope of discovery need not be

admissible in evidence to be discovered.” Rule 26(b)(1) also specifies that discovery must be

“proportional to the needs of the case, considering the important of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id.

          Under Rule 26(b)(2)(C), discovery may be limited if: (1) the discovery sought is

unreasonably cumulative or duplicative, or is obtainable from another, more convenient, less

burdensome, or less expensive source; (2) the party seeking discovery has had ample opportunity

to obtain the discovery sought; or (3) the proposed discovery is outside of the scope permitted

under Rule 26(b)(1).

   III.      Analysis

          Philadelphia Gear contends the proposed deposition of Glen Olivi is SKA’s futile search

for someone to blame for its own failures on this Project and lists topics of inquiry that are

unrelated to the rotation compatibility issues at the heart of this lawsuit. R. Doc. 447-1, p. 11.

          SKA lists seven topics of inquiry for Olivi’s proposed deposition:

          1) engineering of the right-angle gears – both for the original project in for reversal
          of the gear;

                                                    4
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 5 of 9




       2) knowledge of standard rotation;
       3) design of the right-angle gears – which have never been produced;
       4) the backstop – design and construction;
       5) providing the draft specification and use of the final construction specifications;
       6) determination of the correct rotation for these right-angle gears; and
       7) The Job Traveler.

R. Doc. 447-4.

       Philadelphia Gear contends that it is undisputed that SKA had knowledge that the old

engines rotated in a nonstandard manner as opposed to the new engines which rotated

counterclockwise which is SAE standard rotation. R. Doc. 447-1, p. 5-6. As such, Philadelphia

Gear contends no amount of testimony given by Glen Olivi could relieve SKA of its own

responsibilities as design engineer. R. Doc. 447-1, p. 6.

       Specifically, considering Topics 1-3, Philadelphia Gear argues that the District Judge has

already determined that the gear specifications within the Contract Documents did not call for a

rotation reversal of the existing gear box. Id. In addition, Philadelphia Gear argues that an

examination into the design of the right-angle gear will not shed any light on the engine rotational

conflict, which is the true issue of dispute in this litigation. Id. Finally, Philadelphia Gear argues

that it is undisputed that it the gears were upgraded with the gear specification contained in the

contract, and its only task was to upgrade the right-angle gears to conform to the gearbox

specifications. Id. As such, Philadelphia Gear maintains that inquiry into the SAE standard rotation

for land diesel engines is not relevant because Philadelphia Gear made no representation that it

would provide a working pump replacement system. Id.

       In addition, Philadelphia Gear argues that Topic 4 is not relevant because the backstop is

completely unrelated to the engine. R. Doc. 447-1, p. 8. A backstop is a mechanical brake designed

to prevent the gear box from rotating backwards. Id. Philadelphia Gear contends that the backstop
                                                  5
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 6 of 9




it designed was in accordance with the existing rotation of the gear box, and the gear box

specifications did not call for any change in rotation. Id. As such, Philadelphia Gear contends that

an inquiry related to this topic will not show that Philadelphia Gear was aware, or should have

been aware, of the rotation of the gear box when adding a backstop of the existing gear box is

speculative and misplaced. Id.

       Next, with respect of Topics 5, Philadelphia Gear contends that the Court already

determined any reliance by SKA on the sample specifications provided by Philadelphia Gear was

not justified where SKA and its world-class team of engineers were ultimately responsible for the

design of the project. Id. (citing R. Doc. 373, p. 19).

       Finally, considering Topics 6 and 7, Philadelphia Gear contends Philadelphia Gear

contends these topics have been discussed ad nauseum in prior discovery. R. Doc. 447-1, p. 9-10.

With respect of Topic 6, Philadelphia Gear contends SKA obtained schematic drawings of the

existing gears which clearly showed the gear rotation, and SKA incorporated these drawings in

Appendix 1. Id. With respect to Topic 7, Philadelphia Gear contends “Job Traveler” is essentially

the job paperwork carried along a particular work order’s lifespan and refers to this material as the

internal job file, which contains manufacturing specifications, vendor/supplier information, and

drawings necessary to upgrade the right angle gear to conform to the new gear specifications. R.

Doc 447-1, p. 10. Notwithstanding, Philadelphia Gear has already produced all documents in its

possession, including confidential, proprietary and trade secret documents pursuant to the

Protective Order entered by this Court, and has produced the witness most knowledgeable about

this Project for deposition. Id. As such, Philadelphia Gear maintains that there is no information

Mr. Olivi could provide that would lead to any relevant evidence. Id.


                                                  6
        Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 7 of 9




         SKA, in opposition, does not analyze the relevance of each topic of inquiry in its brief but

generally contends the fault of Philadelphia Gear is found in both the design of the gears and in

the construction of the gears. R. Doc. 462, p. 5. SKA, therefore, contends Mr. Olivi’s deposition

testimony is necessary for the defense and proper apportionment of fault in this case. R. Doc. 462,

p. 4.

         In addition, SKA argues that Mr. Olivi’s testimony is relevant to the determination of the

scope and cost of the previous and ongoing remediation of the rotational conflict. R. Doc. 462, p.

6. Specifically, SKA contends the testimony Mr. Olivi can explain how Philadelphia Gear changed

the rotation of the gears to allow the project to go forward after discovery of the engine/gear

rotation conflict and that the engineering change was performed no later than January 2018. This

testimony will show the answer to the rotational conflict has been known now for almost three (3)

years. Id. As such, SKA contends that this testimony can be used to show FCI failed to properly

coordinate the engine with the gear, avoided the rotational conflict entirely, and/or perhaps

mitigated the damages in this case. Id.

         Although these seven topics were addressed in the briefing of the motion, at the hearing

the motion was distilled into three topics of dispute. In considering the various contentions, the

Court takes this motion in three parts: 1) the fault of Philadelphia Gear, 2) the liability of Fucich,

and 3) damages and the remediation of the Project.

         Turning first to the topics pertaining to the fault of Philadelphia Gear, this Court finds the

District Judge’s order dismissing SKA’s claims against Philadelphia Gear in this case instructive.

See R. Doc. 373. Among other things, Judge Ashe states “[i]f, for example, SKA is found negligent

for incorporating deficient specifications into the contract documents, that Philadelphia Gear

provided those specifications cannot mean SKA was not actually negligent in incorporating
                                                   7
     Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 8 of 9




deficient specifications into the contract documents for which it was responsible as the Project

engineer.” Id. at p. 17. As a matter of law, the Court determined that Philadelphia Gear had no

duty to raise the proverbial red flag concerning the gear rotation in its design because public bid

law prevented it from dictating the rotation given that the brand of engine selected could have

called for a different rotation. Id. at p. 19. As such, Judge Ashe likewise determined “even if

Philadelphia Gear ‘is an expert in these highly specialized gears’ and ‘represents it has a world-

class engineering team,’ SKA and its engineers were ultimately responsible for the design of the

Project.” Id. at p. 19.

        Considering the opinion on this subject matter, the Court has determined as a matter of law

that the incorporation of Philadelphia Gear’s deficient specs in the contract documents does not

absolve the fault of the engineer, SKA, in this matter. As such, based on Judge Ashe’s rulings, the

topics related to the fault of Philadelphia Gear are simply not relevant to this matter. As such, the

Court grants Philadelphia Gear’s motion to quash with regard to topics related to the fault of

Philadelphia Gear.

        Considering next the liability of Fucich, while it is undisputed that Fucich failed to read

Appendix 1 to the Contract Documents, which showed that the old German engines rotated in the

opposite direction as the newer American Caterpillar engines, SKA seeks to question Olivi as to

the incorporation of the engine’s rotational direction in other documents, such as the submittals.

        Here, the Court is of the opinion that SKA is entitled to question Olivi as to this matter

where it is probative of Fucich’s and FCI’s attentiveness to the project. As such, Philadelphia

Gear’s motion to quash is denied with respect to topics relating to the liability of Fucich.




                                                  8
      Case 2:18-cv-02885-BWA-KWR Document 463 Filed 10/14/20 Page 9 of 9




       Finally, the Court considers damages and the remediation of the project. SKA contends

that these topics are intended to show that the solution to the rotational conflict has been known

for years. The topics also are intended to show the work needed to fix the gear conflict.

       As to this topic, the Court is of the opinion that the process and monetary figure related to

fixing the gears, even if just a scope as opposed to a precise dollar amount, is a relevant to the

potential cost-savings on the Project. Therefore, SKA is entitled to ask Olivi questions on this

topic. As such, the Court denies Philadelphia Gear’s motion to quash with respect to those topics

related to the damages and remediation of the Project.

IV.    Conclusion

       Accordingly,

       IT IS ORDERED that Philadelphia Gear’s Motion to Quash Notice of Video

Deposition of Glen Olivi (R. Doc. 447) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the motion is GRANTED to the extent that SKA seeks

to question Glen Olivi on topics relating to the fault of Philadelphia Gear.

       IT IS FURTHER ORDERED that the motion is DENIED to the extent that SKA seeks

to question Glen Olivi on topics relating to the liability of Fucich and FCI, as well as damages and

the remediation of the project.

                                           New Orleans, Louisiana, this 16th day of October 2020.




                                                      KAREN WELLS ROBY
                                           CHIEF UNITED STATES MAGISTRATE JUDGE

                                                 9
